PER CURIAM.
We have before us, in this unauthorized practice of law proceeding, a joint stipulation of the parties and an order entered by the referee approving the stipulation. We have jurisdiction, article V, section 15, Florida Constitution, and we approve the joint stipulation.
Respondent admitted to the petition’s allegations of activities constituting the unauthorized practice of law in Florida. He agreed to be permanently enjoined from engaging in those acts and from otherwise engaging in the practice of law in Florida unless and until he becomes duly authorized. In accordance with the terms of the joint stipulation, respondent is hereby permanently enjoined from engaging in the unauthorized practice of law in Florida. In the event he violates this injunction, he will be found in indirect criminal contempt of this Court.
Judgment for costs in the amount of $397.56 is hereby entered against respondent, for which sum let execution issue,
It is so ordered.
ADKINS, Acting C.J., and OVERTON, McDonald, SHAW and BARKETT, JJ., concur.